Citation Nr: 1421256	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-17 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for cause of the Veteran's death.

2. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) for accrued benefit purposes. 

3. Entitlement to service connection for hypertension secondary to an acquired psychiatric disorder for accrued benefit purposes.  


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to December 1954.  The Veteran died in January 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2011 rating decision issued by the Regional Office (RO) in St. Paul, Minnesota.  The appeal was subsequently transferred to the Reno, Nevada RO. 

The appellant's claim was initially limited to the question of entitlement to service connection for a passive aggressive personality disorder for accrued benefit purposes.  However, the medical evidence shows that the Veteran was diagnosed with other psychiatric disorders, and the appellant contends that the Veteran also had posttraumatic stress disorder.  Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for any acquired psychiatric disorder to include posttraumatic stress disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

In June 2012, the appellant testified at a hearing before the undersigned.  A transcript of the hearing is of record.

In the June 2012 hearing, the appellant alleged clear and unmistakable error in a prior decision based on a breach of VA's duty to assist.  The Board observes, however, that as a matter of law, VA's failure to assist the Veteran cannot form the basis of a clear and unmistakable error.  See Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  Hence, while this issue was never addressed by the RO, because a properly pled claim of clear and unmistakable error has not been presented it will not be referred to the RO.  The appellant, however, remains entitled to allege with specificity what clear and unmistakable error may exist in either a prior rating or Board decision.  Should she present such a challenge that would be reviewed at that time.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the claim.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required for further development of the claim of entitlement to service connection for the cause of the Veteran's death.  Pending completion of the development outlined below the Board will defer adjudication of the accrued benefit claims.  

The appellant argues that the Veteran's military service caused his acquired psychiatric disorders, which in turn caused or permanently aggravated coronary artery disease, which in turn caused or substantially contributed to the cause of his death.  A review of the service medical records shows that in October 1952 the Veteran was diagnosed with a passive aggressive reaction.  He was returned to duty, and in 1953 he was shipped to Korea where he served as the Browning automatic rifleman for his Marine Corps rifle squad.  In 1953, he was involved in direct combat action in Korea against enemy forces.  In July 2010, the Veteran was retroactively awarded the Combat Action Ribbon to reflect his combat service.

In January 1955, a little less than one month after being discharged from service, the Veteran was hospitalized.  He reported being unable to pass a bar without needing a drink.  He reported drinking up to two-fifths of whiskey per day, and that a stuttering problem had grown worse while stationed in Korea.  He described witnessing the shooting of one of his fellow Marines while in combat, as well as a history of getting into fights while in the service.  Following an examination and evaluation the Veteran was diagnosed with a passive aggressive personality, and chronic alcoholism.  The Veteran was discharged from the hospital in February 1955.

By January 1958, the Veteran was diagnosed as suffering from a paranoid type schizophrenic reaction.  He continued to be diagnosed with this disorder in later years, as well as, among other disorders, a passive aggressive personality disorder (August 1958 and August 1977), schizoid personality (June 1959), alcoholism (various times), inadequate personality (October 1973), anxiety reaction with depression (July 1975), psychosomatic disorder (October 1973), and depression (2009).

In July 2012, the Veteran's former private physician, Charles McSwain, D.O., of Southwest Medical Associates of Las Vegas, Nevada, opined that he agreed with the proposition that the Veteran had PTSD which led to hypertension, which caused his coronary artery disease.  According to the Veteran's death certificate, the secondary cause of death was coronary artery disease.  In light of the above, a VA medical opinion needs to be obtained to determine whether any acquired psychiatric disorders were the result of the Veteran's military service, and if so, whether they caused or aggravated coronary artery disease.

Additionally, there are outstanding records that need to be obtained.  At the June 2012 hearing, the appellant indicated that on a number of occasions she had called the fire department and paramedics as a result of the Veteran's erratic behavior.  Moreover, in an October 2009 claim, the Veteran stated that he was receiving Social Security disability benefits, and in June 1975, the Veteran applied for welfare benefits from the state of Nevada.  Lastly, it is unclear whether all records from Dr. McSwain and Southwest Medical Associates have been secured.  Hence, further development is in order.

Finally, in the June 2012 hearing, the appellant argued that the Veteran's psychiatric disorders were the result of being intentionally hit in the head by a rifle butt during service.  The service medical records confirm that the Veteran was treated in 1953 for residuals of a jaw fracture, although for reasons other than being struck with a rifle.  This contention must be considered in adjudicating this claim.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the appellant with proper notice of the evidence required to substantiate a claim based on personal assault, and attempt to obtain and verify any supporting evidence, consistent with 38 C.F.R. § 3.304(f)(5) and the VCAA.

2.  The AOJ should ascertain if there is any VA, non-VA, or other medical treatment that is not evidenced by the current record.  Specifically, the AOJ should attempt to obtain any outstanding service records, VA records, any fire department or paramedic records identified by the appellant, and any records from the Nevada State Welfare District Office.  The AOJ should also attempt to secure all pertinent records from Dr. McSwain and Southwest Medical Associates.  The appellant must be provided with the necessary authorization forms to secure the release of any treatment records not currently on file.  The AOJ should then attempt to obtain all pertinent records that are not currently available, and associate them with the claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. The Social Security Administration should be contacted, and all medical records associated with any claim by the Veteran for disability benefits from that agency should be obtained and associated with the claims file.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, and regardless whether additional records are obtained or not, the AOJ must forward the entire claims folder to a board certified psychiatrist for an opinion addressing whether any the Veteran suffered from an acquired psychiatric disorder that was related to service.  The reviewing psychiatrist is to be provided access to the claims folder, the Veterans Benefits Management System (VBMS) and Virtual VA files.  The reviewing psychiatrist must specify in the report that the claims file, VBMS and Virtual VA records have been reviewed.  The psychiatrist must then: 

(a) Identify all diagnosed psychiatric disorders that were manifest after the Veteran's separation from military service, to include addressing whether the Veteran suffered from posttraumatic stress disorder due to his combat service and/or an alleged personal assault.  

(b) For each and every diagnosed psychosis, the psychiatrist must address whether it is at least as likely as not that the psychosis was manifested by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks during periods of significant stress within twelve months of the Veteran's December 1954 separation from active duty.

(c)  For each and every diagnosed psychiatric disorder address the psychiatrist must address whether it is at least as likely as not that the disorder was related to the Veteran's military service.

The reviewing psychiatrist must provide a complete rationale for any and all conclusions reached.  If the psychiatrist cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation stating why this is so.  In so doing, the psychiatrist shall explain whether the inability to provide a definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The psychiatrist is advised that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the psychiatrist's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

4.  If and only if the psychiatrist opines that at least one acquired psychiatric disorder was related to service, or if the psychiatrist finds that an acquired psychosis was manifested by mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks during periods of significant stress within twelve months of the Veteran's December 1954 separation from active duty, then an opinion must be obtained from a cardiologist to determine whether such an acquired psychiatric disorder caused or aggravated the Veteran's coronary artery disease.  Any reviewing cardiologist must specify in the report that the claims file, VBMS and Virtual VA records have been reviewed.  The cardiologist must opine whether it is at least as likely as not that any service-connected acquired psychiatric disorder, to include PTSD, caused or aggravated (permanently made worse) the Veteran's coronary artery disease.  A complete rationale must be provided for any opinion offered.  

5. After the development requested has been completed, the AOJ must review all reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

6.  After completing any additional development deemed necessary, readjudicate the claims.  The AOJ is reminded that for the cause of death claim, all evidence in the claims file, Virtual VA file, and VBMS file may be considered.  However, for the accrued benefits claims, except for service records and constructively available VA records, only the evidence in the claims file at the time of the Veteran's death may be considered.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4).  If any benefit requested on appeal is not granted to the appellant's satisfaction, she should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



